Exhibit 10.2

AMENDED AND RESTATED

INVESTMENT TECHNOLOGY GROUP, INC.

DIRECTORS’ EQUITY SUBPLAN

1.



Introduction.

The Investment Technology Group, Inc. Directors’ Equity Subplan (the “Subplan”)
was originally implemented by Investment Technology Group, Inc. (the “Company”)
under the Investment Technology Group, Inc. Amended and Restated 1994 Stock
Option and Long-term Incentive Plan (the “1994 Plan”) and was merged with and
into the Investment Technology Group, Inc. 2007 Omnibus Equity Compensation Plan
(the “2007 Plan”) effective as of May 8, 2007, the terms of which are
incorporated herein by reference.  Effective as of May 8, 2007, the Subplan
continued in effect as a subplan under the 2007 Plan.  The Subplan was amended
and restated as of February 7, 2008, April 30, 2012 and May 19, 2015 and is now
amended and restated as set forth herein, effective August 10, 2016 (the
“Effective Date”).  The purpose of the Subplan is to promote ownership by
non‑employee directors of a greater proprietary interest in the Company, thereby
aligning such non‑employee directors’ interests more closely with the interests
of stockholders of the Company, and to assist the Company in attracting and
retaining highly qualified persons to serve as non‑employee directors.  The
Subplan is amended and restated herein, effective for Stock Units granted on or
after the Effective Date.  Stock Units or Options granted prior to the Effective
Date shall be governed by the Subplan as in effect prior to this amendment and
restatement. 

2.



Definitions.

Capitalized terms used in the Subplan but not defined herein shall have the same
meanings as defined in the 2007 Plan.  In addition to such terms and the terms
defined in Section 1 hereof, the following terms used in the Subplan shall have
the meaning set forth below.

(a) “Chairman” means the member of the Board elected as Chairman of the Board by
the other members of the Board.

(b) “Director” means a member of the Board who is not employed by the Company or
any of its subsidiaries.

(c) “Disability” shall have the meaning ascribed to such term in
section 22(e)(3) of the Code.

3.



Administration.

The Subplan shall be administered by the Committee.  The Committee shall have
full authority to construe and interpret the Subplan, and any action of the
Committee with respect to the Subplan shall be final, conclusive, and binding on
all persons.

4.



Stock Units.

(a) Initial Stock Units.  A number of Stock Units having a value as determined
by the Committee will be granted under the Subplan (the “Initial Stock Units”)
to each person who is first elected or appointed to serve as a Director of the
Company after the Effective Date, such grants to be effective not later than the
thirtieth day following the date of such first election or appointment.  For
purposes of this Subplan, all determinations of value of Stock Units shall be
made by treating the value of a Stock Unit as equal to the Fair Market Value of
a share of Company Stock on the date of grant.  Initially, the value of the
Initial Stock Units will be $100,000.

 



 

--------------------------------------------------------------------------------

 



(b) Annual Stock Units.  A number of Stock Units having a value as determined by
the Committee will be granted under the Subplan (the “Annual Stock Units”) on
the day of each of the Company’s annual meetings of stockholders at which
Directors (or a class of Directors if the Company then has a classified Board of
Directors) are elected or reelected by the Company’s stockholders, to each
Director who is elected or reelected to serve as a Director of the Company at
such meeting; provided,  however, that no such grant will be made to a person
first elected or appointed to serve as a Director of the Company at such annual
meeting of stockholders.  Initially, the value of the Annual Stock Units awarded
to the Chairman will be $120,000 and the value of the Annual Stock Units awarded
to the other Directors will be $80,000.

(c) Vesting of Award.  The Initial Stock Units will become vested in three equal
annual installments, commencing on the first anniversary of the date of grant
and continuing thereafter on the second and third anniversaries thereof.  The
Annual Stock Units will become fully vested on the day immediately preceding the
Company’s next annual meeting of stockholders at which Directors (or a class of
Directors if the Company then has a classified Board of Directors) are elected
or reelected by the Company’s stockholders.  Notwithstanding anything set forth
in this Section 4(c), the Stock Units (for the avoidance of doubt, both the
Initial Stock Units and the Annual Stock Units) will become immediately vested
in full upon a Change in Control.  Unless otherwise provided by the Committee,
all amounts receivable in connection with any adjustments to the Stock Units
under Section 5(d) of the 2007 Plan shall be subject to the vesting schedule in
this Section 4(c).

(d) Termination of Service; Forfeiture of Unvested Share Units.  In the event
the Participant ceases to serve as a Director of the Company by reason of the
Participant’s death or Disability, the Stock Units shall become vested in full
at the time of such termination.  In the event the Participant ceases to serve
as a Director of the Company for any other reason (except as otherwise provided
in Section 4(g) below) any portion of the Stock Units that have not yet vested
shall be forfeited.

(e) Distribution of Shares.  The Company shall distribute to the Participant (or
his or her heirs in the event of the Participant’s death) at the time of vesting
of the Stock Units, a number of shares of Company Stock equal to the number of
Stock Units then held by the Participant that became vested at such time;
provided, however, that the Participant may elect that the distribution of the
shares of Company Stock subject to a Stock Unit be deferred until the time the
Participant ceases to be a Director of the Company for any reason (except as
otherwise provided in Section 4(g)), such election to be made in writing prior
to January 1 of the calendar year in which the Stock Units are granted to the
Participant.  Notwithstanding the immediately preceding sentence, in the case of
Stock Units granted under Section 4(a) hereof, a deferral election may be made
within 30 days of the date the Director is first elected or appointed to serve
as a Director of the Company.  The deferred Stock Units shall be distributed in
shares of Company Stock within 30 days of the date of termination of the
Director’s service on the Board (except as otherwise provided in Section
4(g)).  In the case of the death of a Director, the Director’s deferred Stock
Units shall be distributed in shares of Company Stock within 60 days after the
date of the Director’s death to the Director’s estate as beneficiary, unless the
Director has requested a different distribution by written notice to the
Committee.

(f) Rights and Restrictions.  The Stock Units shall not be transferable, other
than pursuant to a will or the laws of descent and distribution.  Prior to
vesting of the Stock Units and delivery of the shares of Company Stock to the
Participant, the Participant shall not have any rights or privileges of a
stockholder as to the shares of Company Stock subject to the Stock
Units.  Specifically, the Participant shall not have the right to receive
dividends or the right to vote such shares of Company Stock prior to vesting of
the Stock Units and delivery of the shares of Company Stock; provided, however,
that with respect to Stock Units granted on or after May 19, 2015, if the
Participant’s Stock Units are deferred in accordance with Section 4(e) above, as
of each date on which a cash dividend is paid on Company Stock, the Participant
shall receive a cash amount determined by multiplying the amount of such
dividend (per share) by the number of Stock Units that would have been
distributed in accordance with the schedule in Section 4(e) had such deferral
election not been in place.

(g) Continued Service as an Employee.  If a Participant ceases serving as a
Director and, immediately thereafter, he or she is employed by the Company or
any subsidiary, then, solely for purposes of Sections 4(d) and (e) of the
Subplan, such Participant will not be deemed to have ceased service as a
Director at that time, and his or her continued employment by the Company or any
subsidiary will be deemed to be continued service as a Director; provided,
however, that such former Director will not be eligible for additional grants of
Stock Units under the Subplan.





2

--------------------------------------------------------------------------------

 



5. General.

(a) Compliance with Legal and Trading Requirements.  The Subplan shall be
subject to all applicable laws, rules and regulations, including, but not
limited to, federal and state laws, rules and regulations, and to such approvals
by any regulatory or governmental agency as may be required.

(b) Amendment.  The Committee may amend, alter, suspend, discontinue, or
terminate the Subplan without the consent of stockholders of the Company or
individual Directors; provided,  however, that, without the consent of an
affected Director, no amendment, alteration, suspension, discontinuation, or
termination of the Subplan may impair or, in any other manner, adversely affect
the rights of such Director to outstanding Stock Units granted hereunder.

(c) Unfunded Status of Awards.  Section 4 of this Subplan is intended to
constitute an “unfunded” plan of deferred compensation.  With respect to any
payments not yet made to a Director, nothing contained in the Subplan shall give
any such Director any rights that are greater than those of a general creditor
of the Company; provided,  however, that the Company may authorize the creation
of trusts or make other arrangements to meet the Company’s obligations under the
Subplan to deliver cash, or other property pursuant to any award, which trusts
or other arrangements shall be consistent with the “unfunded” status of the
Subplan unless the Company otherwise determines with the consent of each
affected Director.

(d) Nonexclusivity of the Subplan.  The adoption of the Subplan by the Committee
shall not be construed as creating any limitations on the power of the Board to
adopt such other compensation arrangements as it may deem desirable, including,
without limitation, the granting of Options and other awards otherwise than
under the Subplan, and such arrangements may be either applicable generally or
only in specific cases.

(e) Adjustments.  The adjustment provisions in Section 5(d) of the 2007 Plan are
incorporated herein by reference and shall apply in the case of Stock Units
granted hereunder.

(f) No Right to Remain on the Board.  Neither the Subplan nor the crediting of
awards under the Subplan shall be deemed to give any individual a right to
remain a director of the Company or create any obligation on the part of the
Board to nominate any Director for reelection by the stockholders of the
Company.

(g) Application of Section 409A of the Code.  It is intended that this Subplan
and awards issued hereunder will comply with section 409A of the Code (and any
regulations and guidelines issued thereunder) to the extent the awards are
subject thereto, and this Subplan and such awards shall be interpreted on a
basis consistent with such intent.  In no event shall a Participant, directly or
indirectly, designate the calendar year of payment.  This Subplan and any award
agreements issued thereunder may be amended in any respect deemed by the
Committee to be necessary in order to preserve compliance with section 409A of
the Code. 

(h) Governing Law.  The validity, construction, and effect of the Subplan shall
be determined in accordance with the laws of the State of New York, without
giving effect to principles of conflict of laws.

(i) Titles and Headings.  The titles and headings of the Sections in the Subplan
are for convenience of reference only.  In the event of any conflict, the text
of the Subplan, rather than such titles or headings, shall control.

(j) Effective Date.  This Subplan, as amended and restated herein shall become
effective as of the Effective Date.

 

 

Amended and restated effective:

May 8, 2007

Amended and restated effective:

February 7, 2008

Amended and restated effective:

April 30, 2012

Amended and restated effective:

May 19, 2015

Amended and restated effective:

August 10, 2016

 

3

--------------------------------------------------------------------------------